
	
		II
		Calendar No. 1129
		110th CONGRESS
		2d Session
		H. R. 7006
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Received
		
		
			December 8
			 (legislative day, November 20), 2008
			Read the first time
		
		
			December 9, 2008
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide disaster assistance relief.
	
	
		1.Short title, etc
			(a)In
			 generalThis Act may be cited
			 as the Disaster Tax Relief Act of
			 2008.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Losses attributable to federally declared
				disasters.
					Sec. 3. Expensing of qualified disaster expenses.
					Sec. 4. Net operating losses attributable to federally declared
				disasters.
					Sec. 5. Waiver of certain mortgage revenue bond requirements
				following federally declared disasters.
					Sec. 6. Determination of standard mileage rate for charitable
				contributions deduction.
					Sec. 7. Additional low income housing allocations.
					Sec. 8. Private activity disaster bonds.
					Sec. 9. Waiver of limitation on charitable contributions for
				disaster relief.
				
			2.Losses attributable to federally declared
			 disasters
			(a)Waiver of adjusted gross income
			 limitation
				(1)In generalSubsection (h) of section 165 is amended by
			 redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively,
			 and by inserting after paragraph (2) the following new paragraph:
					
						(3)Special rule for losses in federally
				declared disasters
							(A)In generalIf an individual has a net disaster loss
				for any taxable year, the amount determined under paragraph (2)(A)(ii) shall be
				the sum of—
								(i)such net disaster loss, and
								(ii)so much of the excess referred to in the
				matter preceding clause (i) of paragraph (2)(A) (reduced by the amount in
				clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross
				income of the individual.
								(B)Net disaster lossFor purposes of subparagraph (A), the term
				net disaster loss means the excess of—
								(i)the personal casualty losses—
									(I)attributable to a federally declared
				disaster occurring after December 31, 2007, and before January 1, 2012,
				and
									(II)occurring in a disaster area, over
									(ii)personal casualty gains.
								(C)Federally declared disasterFor purposes of this paragraph—
								(i)Federally declared disasterThe term federally declared
				disaster means any disaster subsequently determined by the President of
				the United States to warrant assistance by the Federal Government under the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act.
								(ii)Disaster areaThe term disaster area means
				the area so determined to warrant such
				assistance.
								.
				(2)Conforming amendments
					(A)Section 165(h)(4)(B) (as so redesignated)
			 is amended by striking paragraph (2) and inserting
			 paragraphs (2) and (3).
					(B)Section 165(i)(1) is amended by striking
			 loss and all that follows through Act and
			 inserting loss occurring in a disaster area (as defined by clause (ii)
			 of subsection (h)(3)(C)) and attributable to a federally declared disaster (as
			 defined by clause (i) of such subsection).
					(C)Section 165(i)(4) is amended by striking
			 Presidentially declared disaster (as defined by section
			 1033(h)(3)) and inserting federally declared disaster (as
			 defined by subsection (h)(3)(C)(i).
					(D)(i)So much of subsection (h) of section 1033
			 as precedes subparagraph (A) of paragraph (1) thereof is amended to read as
			 follows:
							
								(h)Special rules for property damaged by
				federally declared disasters
									(1)Principal residencesIf the taxpayer’s principal residence or
				any of its contents is located in a disaster area and is compulsorily or
				involuntarily converted as a result of a federally declared
				disaster—
									.
						(ii)Paragraph (2) of section 1033(h) is amended
			 by striking investment and all that follows through “disaster”
			 and inserting investment is located in a disaster area and is
			 compulsorily or involuntarily converted as a result of a federally declared
			 disaster.
						(iii)Paragraph (3) of section 1033(h) is amended
			 to read as follows:
							
								(3)Federally declared disaster; disaster
				areaThe terms
				‘federally declared disaster’ and ‘disaster area’
				shall have the respective meaning given such terms by section
				165(h)(3)(C).
								.
						(iv)Section 139(c)(2) is amended to read as
			 follows:
							
								(2)federally declared disaster (as defined by
				section
				165(h)(3)(C)(i)),
								.
						(v)Subclause (II) of section 172(b)(1)(F)(ii)
			 is amended by striking Presidentially declared disasters (as defined in
			 section 1033(h)(3)) and inserting federally declared disasters
			 (as defined by section 165(h)(3)(C)(i)).
						(vi)Subclause (III) of section 172(b)(1)(F)(ii)
			 is amended by striking Presidentially declared disasters and
			 inserting federally declared disasters.
						(vii)Subsection (a) of section 7508A is amended
			 by striking Presidentially declared disaster (as defined in section
			 1033(h)(3)) and inserting federally declared disaster (as
			 defined by section 165(h)(3)(C)(i)).
						(b)Increase in standard deduction by disaster
			 casualty loss
				(1)In generalParagraph (1) of section 63(c) is amended
			 by striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(D)the disaster loss
				deduction.
						.
				(2)Disaster loss deductionSubsection (c) of section 63 is amended by
			 adding at the end the following new paragraph:
					
						(8)Disaster loss deductionFor the purposes of paragraph (1), the term
				disaster loss deduction means the net disaster loss (as defined in
				section
				165(h)(3)(B)).
						.
				(3)Allowance in computing alternative minimum
			 taxable incomeSubparagraph
			 (E) of section 56(b)(1) is amended by adding at the end the following new
			 sentence: The preceding sentence shall not apply to so much of the
			 standard deduction as is determined under section 63(c)(1)(D)..
				(c)Increase in limitation on individual loss
			 per casualtyParagraph (1) of
			 section 165(h) is amended by striking $100 and inserting
			 $500 ($100 for taxable years beginning after December 31,
			 2011).
			(d)Effective dates
				(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to—
					(A)taxable years
			 beginning after December 31, 2007, and
					(B)the taxpayer’s
			 last taxable year beginning before January 1, 2008, solely for purposes of
			 determining the amount allowable as a deduction with respect to any net
			 disaster loss (as defined in section 165(h)(3)(B) of the Internal Revenue Code
			 of 1986) for such year by reason of an election under section 165(i) of such
			 Code.
					(2)Increase in limitation on individual loss
			 per casualtyThe amendment
			 made by subsection (c) shall apply to taxable years beginning after December
			 31, 2008.
				3.Expensing of qualified disaster
			 expenses
			(a)In generalPart VI of subchapter B of chapter 1 is
			 amended by inserting after section 198 the following new section:
				
					198A.Expensing of qualified disaster
				expenses
						(a)In generalA taxpayer may elect to treat any qualified
				disaster expenses which are paid or incurred by the taxpayer as an expense
				which is not chargeable to capital account. Any expense which is so treated
				shall be allowed as a deduction for the taxable year in which it is paid or
				incurred.
						(b)Qualified disaster expenseFor purposes of this section, the term
				qualified disaster expense means any expenditure—
							(1)which is paid or incurred in connection
				with a trade or business or with business-related property,
							(2)which is—
								(A)for the abatement or control of hazardous
				substances that were released on account of a federally declared
				disaster,
								(B)for the removal of debris from, or the
				demolition of structures on, real property which is business-related property
				damaged or destroyed as a result of a federally declared disaster, or
								(C)for the repair of business-related property
				damaged as a result of a federally declared disaster, and
								(3)is otherwise chargeable to capital
				account.
							(c)Other definitionsFor purposes of this section—
							(1)Business-related propertyThe term business-related
				property means property—
								(A)held by the taxpayer for use in a trade or
				business or for the production of income, or
								(B)described in section 1221(a)(1) in the
				hands of the taxpayer.
								(2)Federally declared disasterThe term federally declared
				disaster has the meaning given such term by section 165(h)(3)(C)(i),
				except that such term shall not include any disaster occurring before January
				1, 2008, or after December 31, 2011.
							(d)Deduction recaptured as ordinary income on
				sale, etcSolely for purposes
				of section 1245, in the case of property to which a qualified disaster expense
				would have been capitalized but for this section—
							(1)the deduction allowed by this section for
				such expense shall be treated as a deduction for depreciation, and
							(2)such property (if not otherwise section
				1245 property) shall be treated as section 1245 property solely for purposes of
				applying section 1245 to such deduction.
							(e)Coordination with other
				provisionsSections 198,
				280B, and 468 shall not apply to amounts which are treated as expenses under
				this section.
						(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				section.
						.
			(b)Clerical amendmentThe table of sections for part VI of
			 subchapter B of chapter 1 is amended by inserting after the item relating to
			 section 198 the following new item:
				
					
						Sec. 198A. Expensing of
				Qualified Disaster
				Expenses.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after December 31,
			 2007.
			4.Net operating losses attributable to
			 federally declared disasters
			(a)In generalParagraph (1) of section 172(b) is amended
			 by adding at the end the following new subparagraph:
				
					(J)Certain losses attributable federally
				declared disastersIn the
				case of a taxpayer who has a qualified disaster loss (as defined in subsection
				(j)), such loss shall be a net operating loss carryback to each of the 5
				taxable years preceding the taxable year of such
				loss.
					.
			(b)Qualified disaster lossSection 172 is amended by redesignating
			 subsections (j) and (k) as subsections (k) and (l), respectively, and by
			 inserting after subsection (i) the following new subsection:
				
					(j)Rules relating to qualified disaster
				lossesFor purposes of this
				section—
						(1)In generalThe term qualified disaster
				loss means the lesser of—
							(A)the sum of—
								(i)the losses allowable under section 165 for
				the taxable year—
									(I)attributable to a federally declared
				disaster (as defined in section 165(h)(3)(C)(i)) occurring after December 31,
				2007, and before January 1, 2012, and
									(II)occurring in a disaster area (as defined in
				section 165(h)(3)(C)(ii)), and
									(ii)the deduction for the taxable year for
				qualified disaster expenses which is allowable under section 198A(a) or which
				would be so allowable if not otherwise treated as an expense, or
								(B)the net operating loss for such taxable
				year.
							(2)Coordination with subsection
				(b)(2)For purposes of applying subsection (b)(2),
				a qualified disaster loss for any taxable year shall be treated in a manner
				similar to the manner in which a specified liability loss is treated.
						(3)ElectionAny taxpayer entitled to a 5-year carryback
				under subsection (b)(1)(J) from any loss year may elect to have the carryback
				period with respect to such loss year determined without regard to subsection
				(b)(1)(J). Such election shall be made in such manner as may be prescribed by
				the Secretary and shall be made by the due date (including extensions of time)
				for filing the taxpayer’s return for the taxable year of the net operating
				loss. Such election, once made for any taxable year, shall be irrevocable for
				such taxable
				year.
						.
			(c)Loss deduction allowed in computing
			 alternative minimum taxable incomeSubsection (d) of section 56 is amended by
			 adding at the end the following new paragraph:
				
					(3)Net operating loss attributable to
				federally declared disastersIn the case of a taxpayer which has a
				qualified disaster loss (as defined by section 172(b)(1)(J)) for the taxable
				year, paragraph (1) shall be applied by increasing the amount determined under
				subparagraph (A)(ii)(I) thereof by the sum of the carrybacks and carryovers of
				such
				loss.
					.
			(d)Conforming amendments
				(1)Clause (ii) of section 172(b)(1)(F) is
			 amended by inserting or qualified disaster loss (as defined in
			 subsection (j)) before the period at the end of the last
			 sentence.
				(2)Paragraph (1) of section 172(i) is amended
			 by adding at the end the following new flush sentence:
					
						Such term shall not include any
				qualified disaster loss (as defined in subsection
				(j))..
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to net operating losses for taxable years beginning
			 after December 31, 2007.
			5.Waiver of certain mortgage revenue bond
			 requirements following federally declared disasters
			(a)In generalParagraph (11) of section 143(k) is amended
			 to read as follows:
				
					(11)Special rules for federally declared
				disasters
						(A)Principal residence destroyedIf the principal residence (within the
				meaning of section 121) of a taxpayer is—
							(i)rendered unsafe for use as a residence by
				reason of a federally declared disaster, or
							(ii)demolished or relocated by reason of an
				order of the government of a State or political subdivision thereof on account
				of a federally declared disaster,
							then for the 2-year period
				beginning on the date of the disaster declaration, subsection (d)(1) shall not
				apply with respect to such taxpayer and subsection (e) shall be applied by
				substituting 110 for 90 in paragraph (1)
				thereof.(B)Principal residence damaged
							(i)In generalIf the principal residence (within the
				meaning of section 121) of a taxpayer resulting from a federally declared
				disaster, was damaged, any owner-financing provided in connection with the
				repair or reconstruction of such residence shall be treated as a qualified
				rehabilitation loan.
							(ii)LimitationThe aggregate owner-financing to which
				clause (i) applies shall not exceed the lesser of—
								(I)the cost of such repair or reconstruction,
				or
								(II)$150,000.
								(C)Federally declared disasterFor purposes of this paragraph, the term
				federally declared disaster has the meaning given such term by
				section 165(h)(3)(C)(i), except that such term shall not include any disaster
				occurring before January 1, 2008, or after December 31,
				2011.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to obligations issued after the date of the
			 enactment of this Act.
			6.Determination of
			 standard mileage rate for charitable contributions deduction
			(a)In
			 GeneralSubsection (i) of section 170 (relating to standard
			 mileage rate for use of passenger automobile) is amended by adding at the end
			 the following new sentence: In the case of the use of a passenger
			 automobile after the date of the enactment of this sentence and before January
			 1, 2012, the standard mileage rate shall be the rate determined by the
			 Secretary, which rate shall not be less than the standard mileage rate used for
			 purposes of section 213..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			7.Additional low
			 income housing allocations
			(a)In
			 generalSubsection (h) of
			 section 42 of is amended by redesignating paragraph (8) as paragraph (9) and by
			 inserting after paragraph (7) the following new paragraph:
				
					(8)Additional
				allocations for disasters
						(A)In
				generalIn addition to any other allocation made under this
				subsection, the Secretary may, upon application by any State, make allocations
				of housing credit dollar amounts to such State for allocation to buildings in
				such State consistent with the requirements of subparagraph (C).
						(B)LimitationsThe aggregate qualified disaster
				allocations made by the Secretary under this paragraph may not exceed
				$190,000,000. Any allocation which is terminated by the Secretary (by reason of
				disuse or otherwise) shall not be treated as having been allocated for purposes
				of the preceding sentence.
						(C)Disaster housing
				allocationsFor purposes of this section—
							(i)In
				generalAllocations under this paragraph may be made by the
				Secretary only to States which include a disaster area.
							(ii)Priority for
				housing loss disaster areasIn making allocation under this
				paragraph, the Secretary shall give priority to housing loss disaster
				areas.
							(iii)Limitation to
				buildings located in housing loss disaster areasAny allocation
				of housing credit dollar amounts under this paragraph may be allocated by such
				State (or a housing credit agency of such State) only to—
								(I)buildings located
				in a disaster area, and
								(II)in the case of
				any allocation made by reason of a priority under clause (ii), buildings
				located in the housing loss disaster area with respect to which such priority
				was given.
								(iv)Pro rata
				allocationsThe allocations made by the Secretary under this
				paragraph shall be made ratably over the period described in subparagraph (F)
				unless the Secretary determines, on the basis of the severity or frequency of
				disasters, that a different allocation is appropriate.
							(D)Housing loss
				disaster areaFor purposes of this paragraph, the term
				housing loss disaster area means any county or
				municipality—
							(i)with respect to
				which the Governor of the State in which such county or municipality is located
				demonstrates to the satisfaction of the Secretary that the lesser of—
								(I)1,000 dwelling
				units, or
								(II)10 percent of the
				dwelling units located in such county or municipality,
								have been
				rendered uninhabitable by reason of damage to or destruction of such units
				caused by a federally declared disaster, and(ii)which is located
				in a disaster area.
							(E)Definitions and
				special rulesFor purposes of this paragraph—
							(i)Federally
				declared disaster; disaster areaThe terms ‘federally
				declared disaster’ and ‘disaster area’ shall have the
				respective meaning given such terms by section 165(h)(3)(C).
							(ii)No effect on
				carryoversAn allocation of housing credit dollar amount to a
				State under this paragraph shall not be taken into account under paragraph
				(3).
							(iii)Consultation
				with FEMAAny allocation made
				under this paragraph by the Secretary shall be made after consultation with the
				Director of the Federal Emergency Management Agency.
							(F)TerminationAllocations
				under this paragraph may be made only with respect to disasters occurring
				during the period beginning on January 1, 2008, and ending on December 31,
				2011. No allocation under this paragraph may be made to any building after
				December 31,
				2012.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 allocations made after the date of the enactment of this Act.
			8.Private activity
			 disaster bonds
			(a)In
			 generalSection 144 is amended by adding at the end the following
			 new subsection:
				
					(d)Qualified
				disaster bond
						(1)In
				generalFor purposes of this
				part, the term qualified disaster bond means any bond issued as
				part of an issue if—
							(A)95 percent or more of the net proceeds of
				the issue are to be used for the replacement, repair, reconstruction, or
				renovation of property of a character subject to the allowance for depreciation
				which was damaged or destroyed as a result of a federally declared disaster,
				and
							(B)such bond is
				designated by a State for purposes of this subsection.
							(2)Designation of
				bonds
							(A)Designation by
				StateThe maximum aggregate face amount of bonds designated under
				paragraph (1)(B) by any State may not exceed the bond limitation allocated to
				such State by the Secretary under subparagraph (B).
							(B)Allocation of
				bond limitation
								(i)In
				generalThe Secretary may, upon application by any State, make
				allocation of bond limitation to such State if such State includes a disaster
				area.
								(ii)LimitationThe aggregate amount of bond limitation
				allocated to the States by the Secretary under clause (i) may not exceed
				$13,000,000,000. Any allocation which is terminated by the Secretary (by reason
				of disuse or otherwise) shall not be treated as having been allocated for
				purposes of the preceding sentence.
								(iii)Priority for
				business loss disaster areasIn making allocation under this
				subsection, the Secretary shall give priority to business loss disaster
				areas.
								(iv)Limitation to
				buildings located in business loss disaster areasAny allocation
				of bond limitation under this subsection may be used by such State only to
				issue bonds with respect to—
									(I)property located
				in a disaster area, and
									(II)in the case of
				any allocation made by reason of a priority under clause (iii), property
				located in the business loss disaster area with respect to which such priority
				was given.
									(v)Pro rata
				allocationsThe allocations made by the Secretary under this
				subparagraph shall be made ratably over the period described in paragraph (5)
				unless the Secretary determines, on the basis of the severity or frequency of
				disasters, that a different allocation is appropriate.
								(3)Business loss
				disaster areaFor purposes of this subsection, the term
				business loss disaster area means any county or
				municipality—
							(A)with respect to which the Governor of the
				State in which such county or municipality is located demonstrates to the
				satisfaction of the Secretary that business property located in such county or
				municipality has sustained damages by reason of a federally declared disaster
				of at least the lesser of—
								(i)$50,000,000,
				or
								(ii)5
				percent of the value of all such business property (determined immediately
				before such disaster on the basis of property tax records or such other method
				as the Secretary determines appropriate), and
								(B)which is located in
				a disaster area.
							(4)Definitions and
				special rulesFor purposes of this subsection—
							(A)Federally
				declared disaster; disaster areaThe terms ‘federally
				declared disaster’ and ‘disaster area’ shall have the
				respective meaning given such terms by section 165(h)(3)(C).
							(B)Certain uses
				prohibitedA bond which is
				part of an issue shall not be treated as a qualified disaster bond if any
				proceeds of such issue are to be used for any property described in section
				1400N(p)(3).
							(C)Consultation
				with FEMAAny allocation made
				under this subsection by the Secretary shall be made after consultation with
				the Director of the Federal Emergency Management Agency.
							(5)TerminationAllocations under this subsection may be
				made only—
							(A)before December
				31, 2012, and
							(B)with respect to
				disasters occurring during the period beginning on January 1, 2008, and ending
				on December 31,
				2011.
							.
			(b)Exemption from
			 alternative minimum tax
				(1)Subparagraph (C)
			 of section 57(a)(5) is amended by redesignating clauses (iv) and (v) as clauses
			 (v) and (vi) and by inserting after clause (iii) the following new
			 clause:
					
						(iv)Exception for
				qualified disaster bondsFor
				purposes of clause (i), the term private activity bond shall not
				include any qualified disaster bond (as defined in section
				144(d)).
						.
				(2)Clause (iii) of
			 section 56(g)(4)(B) is amended—
					(A)by striking
			 section 57(a)(5)(C)(iii) and inserting clause (iii) or
			 (iv) of section 57(a)(5)(C), and
					(B)by striking
			 housing in the heading thereof.
					(c)Conforming
			 amendments
				(1)Section 141(e)(1)
			 is amended by striking or at the end of subparagraph (F), by
			 striking the period at the end of subparagraph (G) and inserting ,
			 or, and by adding at the end the following new subparagraph:
					
						(H)qualified disaster
				bond.
						.
				(2)Section 146(g) is
			 amended by striking and at the end of paragraph (3), by striking
			 the period at the end of paragraph (4) and inserting , and, and
			 by inserting after paragraph (4) the following new paragraph:
					
						(5)any qualified disaster
				bond.
						.
				(3)The heading of
			 section 144 is amended by inserting ; qualified disaster bond after
			 qualified redevelopment
			 bond.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			9.Waiver of
			 limitation on charitable contributions for disaster relief
			(a)In
			 generalSection 170(b) is
			 amended by adding at the end the following new paragraph:
				
					(3)Waiver of
				limitation in case of disaster relief
						(A)In
				generalExcept as otherwise
				provided in subparagraph (B), paragraphs (1) and (2) shall not apply to
				qualified disaster contributions and such contributions shall not be taken into
				account for purposes of applying such paragraphs or subsection (d) to other
				contributions.
						(B)Treatment of
				excess contributionsFor purposes of this section—
							(i)IndividualsIn
				the case of an individual—
								(I)LimitationAny qualified disaster contribution shall
				be allowed only to the extent that the aggregate of such contributions does not
				exceed the excess of the taxpayer’s contribution base over the amount of all
				other charitable contributions allowable under paragraph (1).
								(II)CarryoverIf the aggregate amount of qualified
				disaster contributions made in the contribution year (within the meaning of
				subsection (d)(1)) exceeds the limitation of subclause (I), such excess shall
				be added to the excess described in the portion of subparagraph (A) of such
				subsection which precedes clause (i) thereof for purposes of applying such
				subsection.
								(ii)CorporationsIn
				the case of a corporation—
								(I)LimitationAny qualified disaster contribution shall
				be allowed only to the extent that the aggregate of such contributions does not
				exceed the excess of the taxpayer’s taxable income (as determined under
				paragraph (2)) over the amount of all other charitable contributions allowable
				under such paragraph.
								(II)CarryoverRules similar to the rules of clause
				(i)(II) shall apply for purposes of this clause.
								(C)Exception to
				overall limitation on itemized deductionsSo much of any deduction allowed under this
				section as does not exceed the qualified disaster contributions paid during the
				taxable year shall not be treated as an itemized deduction for purposes of
				section 68.
						(D)Qualified
				disaster contributions
							(i)In
				generalFor purposes of this
				subsection, the term qualified disaster contribution means any
				charitable contribution if—
								(I)such contribution is paid during the period
				beginning on the date of the enactment of this paragraph, and ending on
				December 31, 2009, in cash to an organization described in paragraph (1)(A)
				(other than an organization described in section 509(a)(3)),
								(II)such contribution
				is for relief efforts related to a federally declared disaster (as defined in
				section 165(h)(3)(C)(i)), and
								(III)the taxpayer has
				elected the application of this subsection with respect to such
				contribution.
								(ii)ExceptionSuch term shall not include a contribution
				if the contribution is for establishment of a new, or maintenance in a donor
				advised fund (as defined in section 4966(d)(2)).
							(iii)Application of
				election to partnerships and S corporationsIn the case of a partnership or S
				corporation, the election under clause (i)(III) shall be made separately by
				each partner or
				shareholder.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives September 24, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
	
		December 9, 2008
		Read the second time and placed on the
		  calendar
	
